*1259Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 1, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a teacher for a Catholic school for nearly 35 years. On July 9, 2004, the employer offered her a contract of employment for the 2004-2005 academic year which contained an addendum with specified conditions. Claimant became upset with the conditions, left a voice message declining the offer and did not sign the contract. The employer treated claimant’s actions as a resignation. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
Initially, we note that general dissatisfaction with the conditions of employment does not constitute good cause for leaving a job (see Matter of Enneddam [Commissioner of Labor], 20 AD3d 800, 801 [2005]). In the case at hand, it is apparent that the employer had experienced problems with claimant and that she was unhappy with the terms of the addendum, which were designed to address such problems, and she did not sign the contract. While claimant’s testimony that she was terminated from her position is in conflict with that of the employer’s representative that she effectively resigned, this presented a credibility issue for the Board to resolve (see Matter of Peake [Commissioner of Labor], 8 AD3d 743, 744 [2004]). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ, concur. Ordered that the decision is affirmed, without costs.